Benton, S.
I understand there was no relationship between these parties; hence, all services import a promise to pay. The evidence shows services were rendered, and serivces which a man in his situation would very likely appreciate. He came there from time to time, he stayed there absolutely without recompense, he was cleaned up from a lousy condition more often than once while he was there, and he killed the canary on *581this particular day. How, he was a close and grasping man, he knew the value of money, that is evident. He knew that $5,000 was more than compensation in the market for these things which had been rendered to him, and hence he put that heading “ Unique Charily,” but I understand the law to be that a person may give an exhorbitant price for a thing if he sees fit to do it, and even though he acknowledges himself that the price he gives is in effect a charty to a great extent, yet a promise to so pay is a good promise and enforeible in the law. They may fix such a measure of compensation for services as they may see fit. He saw fit to put a value on it with those words, the trouble and the services express the consideration for the paper, what he was paying for, as well as the words, “ the canary.” How, we do better justice to give the words, the practical interpretation than to depend upon subtleties which probably do not enter into the minds of people when they are doing such a thing. I think the man there wanted to make a payment in consideration for values which he had received. He had a right to do that. He wanted to make a compensation which he knew to be beyond the actual value, but which he was willing to put 'as value, and hence he called it a “ Hnique Charity.” That is my interpretation of dt. I think he had an absolutely legal right to do it, and that the paper is¡ a valid paper and enforeible:
Decreed ¡accordingly.